DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species (A) -- based on Compound 1 -- in the reply filed on 09/15/2021 is acknowledged. As noted in the Interview Summary mailed 10/27/2021, Applicant confirmed that their elected species is Species (A), an organometallic compound represented by Formula 10-1 (see Claim 18) wherein the moiety collectively represented by groups A11, A12, and A13 is represented by the group in the corresponding position in the structure of Formula 11-1 (see Claim 19). 
The traversal is on the ground(s) that "in view of the related field of technology of all the invention species an in view of the expense that would be imposed upon the Applicant by multiple applications and multiple patents, the Applicant respectfully requests that the Examiner withdraw the restriction requirement." This is not found persuasive because, as outlined in the Requirement for Restriction mailed 07/20/2021, the species are independent and distinct because as disclosed the different species have mutually exclusive characteristics. Accordingly, a search and/or examination burden for the patentably distinct species exists at least because said groupings of patentably distinct species requires a different field of search (e.g. searching different classes/subclasses or electronic resources or employing different search strategies or search queries). The criteria for restriction has been met. See MPEP § 803.
The requirement is still deemed proper and is therefore made FINAL.

After reconsideration of the Requirement for Restriction mailed 07/20/2021 an in an effort to further prosecution, the requirement for election of species with respect to the moiety 11, A12, and A13 is hereby withdrawn. The requirement for election of species with respect to the following is maintained: (A) an organometallic compound represented by Formula 10-1, (B) an organometallic compound represented by Formula 10-2, or (C) an organometallic compound represented by Formula 1 other than a compound in the scope of (A) or (B) above wherein the organometallic compound must be specifically identified. 

The elected species examined below is as follows: (A) an organometallic compound represented by Formula 10-1 (see Claim 18). Claims 1-20 read on the elected species. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 6, the instant claim recites an organometallic compound represented by Formula 1 wherein “a11, a12, and a14 may each independently be selected from 1, 2, and 3.” The claims also include the limitation “when a11 is 0, A10 and A20 are not linked to each other, when a12 is 0, A20 and A30 are not linked to each other” which renders the claim indefinite. Given these two limitations, it is unclear if a11 and a12 may be 0 or not.

Dependent Claims 7-20 are rejected for failing to overcome the deficiencies of their respective parent claim.  











Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6-13, and 15-19 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US 2017/0237023 A1).
Regarding Claims 1-3, Kim teaches organometallic complexes for use in an organic light-emitting device according to the general Formula 1 (see [0009]-[0011] & [0159]). Said OLED includes a first electrode 11 which may be an anode, a second electrode 19 which may be a cathode, and an organic layer 15 therebetween comprising an emission layer (see Fig. 1 & [0171]-[0176]). The emission layer may include a host and a dopant wherein said dopant is a compound according to Formula 1 (see [0207]). The organic layer may also comprise a hole transport region disposed between the first electrode and the emission layer which may include a hole injection layer, a hole transport layer, and an electron blocking layer (see [0176]-[0178]) and the organic layer may also comprise an electron transport region disposed between the emission layer and the second electrode which may include a hole blocking layer, and electron transport layer, and an electron injection layer (see [0176] & [0230]-[0231]).
Kim also teaches the exemplary Compound 24 which is a compound according to Li’s general Formula 1 whose structure is reproduced below (see Pg. 21) for comparison to Formula 1 of the instant claims. 

Instant: 
    PNG
    media_image1.png
    516
    522
    media_image1.png
    Greyscale
    Kim’s Compound 24: 
    PNG
    media_image2.png
    308
    366
    media_image2.png
    Greyscale


	As seen from the structures above, Kim’s Compound 24 meets each of the following limitations of the instant claims: 
M11 is platinum 
Y11 and Y14 are each independently C
Y12 and Y13 are each independently N
A10 is a group represented by Formula A-10 (a dibenzofuran) wherein A12 is a 5-membered heterocyclic group (a furan) and A11 & A13 are each C6 carbocyclic groups (benzene groups) 
A20 is a C5 heterocyclic group (a pyridine)
A30 is a C5 heterocyclic group (a pyridine)
A40 is a C6 carbocyclic group (a benzene)
T11 – T13 are each independently single bonds 
T14 is O
L11 is a single bond and a11 is 1
L12 is C(R1)(R2) and a12 is 1 wherein R1 + R2 are each C6 aryl groups (phenyls) that are fused to form a fluorene ring 
a13 is 0
L14 is a single bond and a14 is 1
R10 – R30 are each independently hydrogen; b10 – b30 are each independently 1
R40 an unsubstituted C4 alkyl group (a tert-butyl); b40 is 1
*, *’, and *’’ each indicate a binding site to a neighboring atom
L13, Q1-Q3, Q11-Q13, Q21-Q23, and Q31-Q33 are not required to be present

Regarding Claim 6-8, 11-13, and 15-17, Kim teaches organometallic complexes for use in an organic light-emitting device according to the general Formula 1 (see [0009]-[0011] & [0159]). Kim teaches the exemplary Compound 24 whose structure is reproduced below (see Pg. 21) for comparison to Formula 1 of the instant claims. 

Instant: 
    PNG
    media_image1.png
    516
    522
    media_image1.png
    Greyscale
    Kim’s Compound 24: 
    PNG
    media_image2.png
    308
    366
    media_image2.png
    Greyscale


	As seen from the structures above, Kim’s Compound 24 meets each of the following limitations of the instant claims: 
M11 is platinum 
Y11 and Y14 are each independently C
Y12 and Y13
A10 is a group represented by Formula A-10 (a dibenzofuran) wherein A12 is a 5-memebered heterocyclic group (a furan) and A11 & A13 are each C6 carbocyclic groups (benzene groups) 
A20 is a C5 heterocyclic group (a pyridine)
A30 is a C5 heterocyclic group (a pyridine)
A40 is a C6 carbocyclic group (a benzene)
T11 – T13 are each independently single bonds 
T14 is O
L11 is a single bond and a11 is 1
L12 is C(R1)(R2) and a12 is 1 wherein R1 + R2 are each C6 aryl groups (phenyls) that are fused to form a fluorene ring 
a13 is 0
L14 is a single bond and a14 is 1
R10 – R30 are each independently hydrogen; b10 – b30 are each independently 1
R40 an unsubstituted C4 alkyl group (a tert-butyl); b40 is 1
*, *’, and *’’ each indicate a binding site to a neighboring atom
L13, Q1-Q3, Q11-Q13, Q21-Q23, and Q31-Q33 are not required to be present

Regarding Claim 9, Kim teaches the organometallic Compound 24 according to Claim 6 above wherein A10 is a dibenzofuran group represented by Formula A-10. A10 is also a group represented by Formula 1-1 wherein Y11 is C and A13 is a benzene group. 

Instant: 
    PNG
    media_image3.png
    112
    145
    media_image3.png
    Greyscale
     Kim’s Compound 24: 
    PNG
    media_image2.png
    308
    366
    media_image2.png
    Greyscale


Regarding Claim 10, Kim teaches the organometallic Compound 24 according to Claim 6 above wherein A20 is a pyridine group, A30 is a pyridine group, and A40 is a benzene group. 
A20 is also a group represented by Formula 2-4 wherein X24 is N-*, X25 is C*-, X26 is C(R24) such that R24 is hydrogen, b21 is 1, and R21 is substituted C1 alkyl group (the fluorenyl group). 

    PNG
    media_image4.png
    125
    140
    media_image4.png
    Greyscale

A30 is also a group represented by Formula 2-4 wherein X24 is N-*, X25 is C*-, X26 is C(R24) such that R24 is hydrogen, b21 is 3, and R21 is hydrogen. 

    PNG
    media_image4.png
    125
    140
    media_image4.png
    Greyscale

A40 is also a group represented by Formula 2-1 wherein X21-X22 are C*-, X23 is C(R24) such that R24 is hydrogen, b21 is 1, and R21 an unsubstituted C4 alkyl group (a tert-butyl). 

    PNG
    media_image5.png
    135
    150
    media_image5.png
    Greyscale



Regarding Claim 18, Kim teaches the organometallic Compound 24 according to Formula 1 of Claim 6 above. Compound 24 is also a structure according to Formula 10-1 of the instant claim wherein each variable is defined above with respect to Formulae 1 and A-10 of Claim 6. 

Instant: 
    PNG
    media_image6.png
    281
    414
    media_image6.png
    Greyscale
    Kim’s Compound 24: 
    PNG
    media_image2.png
    308
    366
    media_image2.png
    Greyscale


Regarding Claim 19, Kim teaches the organometallic Compound 24 according to Formula 1 of Claim 6 above. Compound 24 is also a structure according to Formula 11-1 of the instant claim wherein each variable is defined above with respect to Formulae 1 and A-10 of Claim 6. 

Instant: 
    PNG
    media_image7.png
    267
    305
    media_image7.png
    Greyscale
    Kim’s Compound 24: 
    PNG
    media_image2.png
    308
    366
    media_image2.png
    Greyscale





Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or     nonobviousness.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2017/0237023 A1) as applied to Claim 3 above, and further in view of Lee et al. (US 2012/0068168 A1).
Regarding Claim 4, Kim teaches the organic light-emitting device according to Claim 3 above wherein the emission layer includes Compound 24 as a dopant. Kim also teaches that the emission layer may include a host material (see [0207]) but Kim does not teach a host including a silyl-containing and/or a phosphine oxide-containing compound. 
. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2017/0237023 A1) as applied to Claim 2 above, and further in view of Lee et al. (US 2012/0068168 A1) and Kim et al. (US 2004/0100190 A1), hereinafter “Kim-190”.
Regarding Claim 5, Kim teaches the organic light-emitting device according to Claim 2 above wherein the emission layer includes Compound 24 as a dopant. Kim also teaches that the emission layer may include a host material (see [0207]) but Kim does not teach a host including a silyl-containing and/or a phosphine oxide-containing compound. 
In the analogous art of phosphorescent light emitting devices, Lee teaches that carbazole-based phosphine oxide compounds according to their Chemical Formula 1 exhibit high thermal stability and superior hole transport characteristics and thereby may be applied as a host material for any light-emitting layer from red to blue phosphorescence (see [0010]-[0011]). Therefore, it would have been obvious to one of ordinary skill in the pertinent art before 
The combination of Kim and Lee teaches the device above and Kim suggests that the OLED may include a hole blocking layer in the electron transport region (see [0231]) but the prior art combination does not explicitly teach a device including a hole blocking layer that directly contacts the emission layer and comprises a phosphine oxide-containing compound or a silyl-containing compound.
In the analogous art of organic light emitting devices, Kim-190 teaches an OLED having an emission layer comprising a host and a dopant and a non-doping layer adjacent to the emission layer comprising only the host material wherein said non-doping layer may be considered a hole blocking layer (see Abstract). Kim-190 suggests that such an arrangement improves luminescence efficiency and simplifies manufacturing since an additional hole blocking material is not required (see Abstract, [0023], [0043] & [0045]) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the OLED of Kim in view of Lee above by adding a hole blocking layer adjacent to the emission layer on the cathode side (i.e in the electron transport region) using the phosphine oxide host for the benefit of improved efficiency and simplified manufacturing as suggested by Kim-190. 




Claims 1-3 and 6-20 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2012/0215001 A1) in view of Kottas et al. (US 2013/0082245 A1).
Regarding Claims 1-3, Li teaches an organic light-emitting device (see Fig. 4) comprising a first electrode (anode 104), a second electrode (cathode 112), and an organic layer between the first and second electrode comprising an emissive layer 108 (see [0071]). The organic layer of Li’s device also includes a hole transporting region between the first electrode and the emission layer comprising a hole transport layer 106 and an electron transport region between the second electrode and the emission layer comprising an electron transport layer 110 (see [0071] & Fig. 4). 


Li’s Pt-001: 
    PNG
    media_image8.png
    331
    286
    media_image8.png
    Greyscale


As seen from the structure above, Li’s Pt-001 differs from the compounds of the instant claims in that it does not include at least one ring according to Formula A-10. However, Li teaches multiple variations of the general formula (see [0055]), including the two reproduced below (see Pg. 5) which are referred to herein as Li’s Formulae A and B respectively. Pt-001 is a compound according to Li’s Formula A but Li also teaches the general Formula B wherein the metal complex includes a 6/5/6 fused ring moiety according to Formula 10-1. 

Li’s Formula A: 
    PNG
    media_image9.png
    151
    149
    media_image9.png
    Greyscale
   Li’s Formula B: 
    PNG
    media_image10.png
    195
    188
    media_image10.png
    Greyscale


	Furthermore, in the analogous art of tetradentate platinum complexes for use as an emitter in the emission layer of an OLED (see Abstract & [0028]-[0030]), Kottas teaches that 	
	Likewise, provided the general formula and the teachings of Li, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to select the position and the orientation of said dibenzofuran group according to that which is presented in Li’s general Formula B. Such a selection would have been a choice from a finite number of identified, predictable solutions for said position and orientation of a 6/5/6 fused ring in the structures of Li (see [0045]) which is within the ambit of one of ordinary skill in the art. One of ordinary skill in the art would have been motivated to produce additional compounds represented by Li’s general formula and having the benefits taught by the prior art combination in order to pursue the known options within their technical grasp with a reasonable expectation of success. See MPEP § 2143 (E). 
	The above modifications would yield a compound which will be referred to herein as Pt-001-MOD. It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to form the OLED of Li discussed above using Pt-001-MOD (Li in view of Kottas). The ordinarily skilled artisan would have done so with a reasonable expectation of success in practicing the invention of Li while obtaining the benefits of the modified compound as suggested by Kottas including improved device efficiency and lifetime. 
	Pt-001-MOD is illustrated below for comparison to Formula 1 of the instant claims. 

Instant: 
    PNG
    media_image1.png
    516
    522
    media_image1.png
    Greyscale
    Pt-001-MOD: 
    PNG
    media_image11.png
    437
    439
    media_image11.png
    Greyscale


	As seen from the structures above, Pt-001-MOD (Li in view of Kottas) meets each of the following limitations of the instant claims: 
M11 is platinum 
Y11 and Y12 are each independently C
Y13 and Y14 are each independently N
A10 is a group represented by Formula A-10 (a dibenzofuran) wherein A12 is a 5-membered heterocyclic group (a furan) and A11 & A13 are each C6 carbocyclic groups (benzene groups) 
A20 is a C6 carbocyclic group (a benzene)
A30 is a C5 heterocyclic group (a pyridine)
A40 is a C3 heterocyclic group (a pyrazole)
T11 – T14 are each independently single bonds 
L11 is O and a11 is 1
L12 is O and a12 is 1
a13 is 0
L14
R10 – R30 are each independently hydrogen; b10 – b30 are each independently 1
R40 an unsubstituted C1 alkyl group (a methyl); b40 is 2
*, *’, and *’’ each indicate a binding site to a neighboring atom
L13, R1-R2, Q1-Q3, Q11-Q13, Q21-Q23, and Q31-Q33 are not required to be present 

Regarding Claims 6-8, 11-13, and 15-17, Li teaches the organometallic complexes according to the general formula disclosed in ¶ [0008] for use as an emitter in an organic light emitting diode (see Abstract, [0040] & [0070]-[0074]). Li teaches the exemplary compound Pt-001 whose structure is reproduced below (see Pg. 26). 

Li’s Pt-001: 
    PNG
    media_image8.png
    331
    286
    media_image8.png
    Greyscale


	As seen from the structure above, Li’s Pt-001 differs from the compounds of the instant claims in that it does not include at least one ring according to Formula A-10. However, Li teaches multiple variations of the general formula (see [0055]), including the two reproduced below (see Pg. 5) which are referred to herein as Li’s Formulae A and B respectively. Pt-001 is a compound according to Li’s Formula A but Li also teaches the general Formula B wherein the metal complex includes a 6/5/6 fused ring moiety according to Formula 10-1. 

Li’s Formula A: 
    PNG
    media_image9.png
    151
    149
    media_image9.png
    Greyscale
   Li’s Formula B: 
    PNG
    media_image10.png
    195
    188
    media_image10.png
    Greyscale


	Furthermore, in the analogous art of tetradentate platinum complexes for use as an emitter in the emission layer of an OLED (see Abstract & [0028]-[0030]), Kottas teaches that replacing a benzene ring bonded to the metal center with a dibenzofuran ring in a ligand for such a platinum complex provides a device with increased efficiency and lifetime (see [0143]-[0145] & Tables 1+2). Accordingly, provided the general formula and teachings of Li and provided the suggestion of Kottas, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a benzene ring in Li’s Pt-001 for a dibenzofuran ring for the benefit of improved efficiency and lifetime.  	
	Likewise, provided the general formula and the teachings of Li, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to select the position and the orientation of said dibenzofuran group according to that which is presented in Li’s general Formula B. Such a selection would have been a choice from a finite number of identified, predictable solutions for said position and orientation of a 6/5/6 fused ring in the structures of Li (see [0045]) which is within the ambit of one of ordinary skill in the art. One of ordinary skill in the art would have been motivated to produce additional compounds represented by Li’s general formula and having the benefits taught by the prior art combination in order to pursue the known options within their technical grasp with a reasonable expectation of success. See MPEP § 2143 (E). 


Instant: 
    PNG
    media_image1.png
    516
    522
    media_image1.png
    Greyscale
    Pt-001-MOD: 
    PNG
    media_image11.png
    437
    439
    media_image11.png
    Greyscale


	As seen from the structures above, Pt-001-MOD (Li in view of Kottas) meets each of the following limitations of the instant claims: 
M11 is platinum 
Y11 and Y12 are each independently C
Y13 and Y14 are each independently N
A10 is a group represented by Formula A-10 (a dibenzofuran) wherein A12 is a 5-membered heterocyclic group (a furan) and A11 & A13 are each C6 carbocyclic groups (benzene groups) 
A20 is a C6 carbocyclic group (a benzene)
A30 is a C5 heterocyclic group (a pyridine)
A40 is a C3 heterocyclic group (a pyrazole)
T11 – T14 are each independently single bonds 
L11 is O and a11 is 1
L12
a13 is 0
L14 is a single bond and a14 is 1
R10 – R30 are each independently hydrogen; b10 – b30 are each independently 1
R40 an unsubstituted C1 alkyl group (a methyl); b40 is 2
*, *’, and *’’ each indicate a binding site to a neighboring atom
L13, R1-R2, Q1-Q3, Q11-Q13, Q21-Q23, and Q31-Q33 are not required to be present 

Regarding Claim 9, Li in view of Kottas teaches the modified organometallic compound Pt-001-MOD according to Claim 6 above wherein A10 is a dibenzofuran group represented by Formula A-10. A10 is also a group represented by Formula 1-1 wherein Y11 is C and A13 is a benzene group. 

Instant: 
    PNG
    media_image3.png
    112
    145
    media_image3.png
    Greyscale
     Pt-001-MOD: 
    PNG
    media_image11.png
    437
    439
    media_image11.png
    Greyscale






Regarding Claim 10, Li in view of Kottas teaches the modified organometallic compound Pt-001-MOD according to Claim 6 above wherein A20 is a benzene group, A30 is a pyridine group, and A40 is a pyrazole group. 
A20 is also a group represented by Formula 2-1 wherein each of X21-X23 are C-*, b21 is 3, and R21 is hydrogen. 

    PNG
    media_image5.png
    135
    150
    media_image5.png
    Greyscale

A30 is also a group represented by Formula 2-4 wherein X24 is N-*, X25 is C*-, X26 is C(R24) such that R24 is hydrogen, b21 is 3, and R21 is hydrogen. 

    PNG
    media_image4.png
    125
    140
    media_image4.png
    Greyscale

A40 is also a group represented by Formula 2-11 wherein each of X27+X28 are N-*, X29 is C(R24) such that R24 is an unsubstituted C1 alkyl group (a methyl), R21 is hydrogen, and R22 is an unsubstituted C1 alkyl group (a methyl). 

    PNG
    media_image12.png
    114
    114
    media_image12.png
    Greyscale


Regarding Claim 14, Li in view of Kottas teaches the modified organometallic compound Pt-001-MOD according to Formula 1 of Claim 6 above wherein L11 and L12 are each O and L14 is a single bond. Accordingly, Pt-001-MOD is not a structure according to the instant claim. 


Li’s Formula B: 
    PNG
    media_image10.png
    195
    188
    media_image10.png
    Greyscale
Li’s Formula C: 
    PNG
    media_image13.png
    401
    370
    media_image13.png
    Greyscale


Provided the general formula and teachings of Li, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the O linked and the adjacent benzene group of Pt-001-MOD for the carbazole moiety in the corresponding position in Li’s Formula C. That is to say, it would have been obvious to modify the structure of Pt-001-MOD such that it is a structure according to Formula C rather than Formula B. The substitution would have been one preferred embodiment for another and one of ordinary skill in the art would reasonably expect the predictable result that the modified compound would remain useful as an emitter in the light emitting layer of the device of the prior art and would possess the benefits taught by the prior art combination. See MPEP § 2143 (B). Likewise, it would have been obvious to the ordinarily skilled artisan to specifically select a Formula C in the above modification as it would have been a choice from a finite number of identified, predictable solutions structure suitable for use in as an emitter of Li. One of ordinary skill would have been motivated to produce additional compounds represented by Li’s general Formula having the benefits taught by the prior art combination in order to pursue the known options within their technical grasp with a reasonable expectation of success. See MPEP § 2143 (E). 
11 is N(R1) wherein R1 is a C6 aryl group, R20 is a C6 aryl group, and R1 + R20 are linked to form a C12 heterocyclic group (a carbazole) together with A20 and L11 as required by the instant claim. 

Pt-001-MOD-1: 
    PNG
    media_image14.png
    471
    446
    media_image14.png
    Greyscale


Regarding Claim 18, Li in view of Kottas teaches the modified organometallic compound Pt-001-MOD according to Formula 1 of Claim 6 above. Pt-001-MOD is also a structure according to Formula 10-1 of the instant claim wherein each variable is defined above with respect to Formulae 1 and A-10 of Claim 6. 

Instant: 
    PNG
    media_image6.png
    281
    414
    media_image6.png
    Greyscale
    Pt-001-MOD: 
    PNG
    media_image11.png
    437
    439
    media_image11.png
    Greyscale


Regarding Claim 19, Li in view of Kottas teaches the modified organometallic compound Pt-001-MOD according to Formula 1 of Claim 6 above. Pt-001-MOD is also a structure according to Formula 11-1 of the instant claim wherein each variable is defined above with respect to Formulae 1 and A-10 of Claim 6. 

Instant: 
    PNG
    media_image7.png
    267
    305
    media_image7.png
    Greyscale
    Pt-001-MOD: 
    PNG
    media_image11.png
    437
    439
    media_image11.png
    Greyscale


	Regarding Claim 20, Li in view of Kottas teaches the modified organometallic compound Pt-001-MOD according to Formula 1 of Claim 6 above. Pt-001-MOD differs from the structure of the instant claim in that it includes a pyrazole ring rather than one of the N-containing 5-membered heterocycles displayed in the instant claim. 
	However, note that Pt-001-MOD is a structure according to Li’s Formula B which is reproduced below. 

Li’s Formula B: 
    PNG
    media_image10.png
    195
    188
    media_image10.png
    Greyscale


Li teaches that the 5-membered ring moiety in Formula B below may be selected from a group of structures including pyrazole (as seen in Pt-001-MOD) and an imidazole carbene (see [0052]). The structure of said carbene group is reproduced below (see Pg. 4). Li also teaches exemplary compounds including said carbene in the 5-membered ring position (see Pg. 22). 

Li’s Carbene Group: 
    PNG
    media_image15.png
    169
    131
    media_image15.png
    Greyscale


Therefore, given the general formula and teaching of Li, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substituted the pyrazole for the above carbene in Pt-001-MOD (Li in view of Kottas) because Li suggests that said carbene may suitably be selected as the 5-membered heterocyclic group in Formula B. The substitution would have been one preferred element for another and one of ordinary skill in the art would reasonably expect the predictable result that the modified compound would remain useful as an emitter in the light emitting layer of the device of the prior art and would possess the benefits taught by the prior art combination. See MPEP § 2143 (B). Likewise, it would have been obvious to the ordinarily skilled artisan to specifically select a carbene in the above modification as it would have been a choice from a finite number of identified, predictable solutions of a structure suitable for use as the 5-membered heterocycle. One of ordinary skill would have been motivated to produce additional compounds represented by Formula B having the benefits taught by the prior art combination in order to pursue the known options within their technical grasp with a reasonable expectation of success. See MPEP § 2143 (E). 
The above modifications would yield a compound, referred to herein as Pt-001-MOD-2 and reproduced below. Note that Pt-001-MOD-2 is equivalent to Compound 22 of the instant claim. 

Instant: 
    PNG
    media_image16.png
    203
    190
    media_image16.png
    Greyscale
    Pt-001-MOD-2: 
    PNG
    media_image17.png
    438
    443
    media_image17.png
    Greyscale


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2012/0215001 A1) in view of Kottas et al. (US 2013/0082245 A1) as applied to Claim 3 above, and further in view of Lee et al. (US 2012/0068168 A1).
Regarding Claim 4, Li in view of Kottas teaches the organic light-emitting device according to Claim 3 above. Li suggests that the emission layer further comprises a host and that said host material can be any suitable host material known in the art (see [0073]) but Li does not teach wherein the host comprises a silyl-containing compound or a phosphine-oxide containing compound. 
In the analogous art of phosphorescent light emitting devices, Lee teaches that carbazole-based phosphine oxide compounds according to their Chemical Formula 1 exhibit high thermal stability and superior hole transport characteristics and thereby may be applied as a host material for any light-emitting layer from red to blue phosphorescence (see [0010]-[0011]). Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the device of Li and Kottas by forming the emission layer using a carbazole-based phosphine oxide material as the host as taught by Lee. The selection of the known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See MPEP § 2144.07. Furthermore, the ordinarily skilled artisan would have been motivated to do for in order the yield the benefits of . 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2012/0215001 A1) in view of Kottas et al. (US 2013/0082245 A1) as applied to Claim 2 above, and further in view of Lee et al. (US 2012/0068168 A1) and Kim et al. (US 2004/0100190 A1), hereinafter “Kim-190”.
Regarding Claim 5, Li in view of Kottas teaches the organic light-emitting device according to Claim 3 above. Li suggests that the emission layer further comprises a host and that said host material can be any suitable host material known in the art (see [0073]) but Li does not teach wherein the host comprises a silyl-containing compound or a phosphine-oxide containing compound. 
In the analogous art of phosphorescent light emitting devices, Lee teaches that carbazole-based phosphine oxide compounds according to their Chemical Formula 1 exhibit high thermal stability and superior hole transport characteristics and thereby may be applied as a host material for any light-emitting layer from red to blue phosphorescence (see [0010]-[0011]). Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the device of Li in view of Kottas by forming the emission layer using a carbazole-based phosphine oxide material as the host as taught by Lee. The selection of the known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See MPEP § 2144.07. Furthermore, the ordinarily skilled artisan would have been motivated to do for in order the yield the benefits of the phosphine-oxide compound disclosed by Lee including high thermal stability and hole transport characteristics. 
The combination of Li, Kottas, and Lee teaches the device above but does not teach a device including a hole blocking layer in the electron transport region that directly contacts the 
In the analogous art of organic light emitting devices, Kim-190 teaches an OLED having an emission layer comprising a host and a dopant and a non-doping layer adjacent to the emission layer comprising only the host material wherein said non-doping layer may be considered a hole blocking layer (see Abstract). Kim-190 suggests that such an arrangement improves luminescence efficiency and simplifies manufacturing since an additional hole blocking material is not required (see Abstract, [0023], [0043] & [0045]) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the OLED of Li in view of Kottas and Lee above by adding a hole blocking layer adjacent to the emission layer on the cathode side (i.e in the electron transport region) using the phosphine oxide host for the benefit of improved efficiency and simplified manufacturing as suggested by Kim-190. 







Conclusion
The following prior art made of record but not relied upon is considered pertinent to the Applicant’s disclosure: 
Takiguchi et al. (US 2003/0068535 A1) teaches organic EL devices comprising metal complexes including a 6/5/6 fused ring according to Formula (5) which are said to provide high-efficiency luminescence and long-term high luminance (see Abstract & [0085]-[0086]). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA ELIZABETH RICHARDSON whose telephone number is (571)272-5136. The examiner can normally be reached M-F, 7:30 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571)270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.E.R./Examiner, Art Unit 1789                                                                                                                                                                                                        

/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789